March 27, 2015 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180, 333-120399 and 333-138540 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Sector Funds (Invesco Sector Funds) January 9, 2015 American Century Mutual Funds, Inc. January 7, 2015 Aston Funds January 5, 2015 BlackRock Global Allocation Fund, Inc. January 5, 2015 Calamos Investment Trust December 24, 2014 DFA Investment Dimensions Group, Inc. January 7, 2015 Fidelity Advisor SeriesVIII December 29, 2014 Goldman Sachs Trust December 31, 2014 Legg Mason Partners Equity Trust December 23, 2014 Neuberger Berman Income Funds January 8, 2015 Prudential Jennison Natural Resources Fund, Inc. December 23, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
